(English Translation of the Japanese News Release) January 15, 2010 Dear Sirs, Name of the Company: Shiseido Company, Limited Name of the Representative: Shinzo Maeda President & CEO (Representative Director) (Code No. 4911; The First Section of the Tokyo Stock Exchange) Further inquiries: Yukihiro Saito General Manager of Investor Relations Department (Tel: 03 – 3572 -5111) Shiseido Offers to Acquire Bare Escentuals, Inc. Shiseido Co., Ltd. (hereinafter “Shiseido”) today announced that it has entered into a definitive agreement with Bare Escentuals, Inc. (headquarters: California, USA; hereinafter “Bare Escentuals”), a mineral-based cosmetics company in the United States listed on the NASDAQ stock exchange, pursuant to which Shiseido will offer to acquire Bare Escentuals through an all cash tender offer by a subsidiary of Shiseido (“Tender Offer”) and a subsequent second-step merger with cash paid as consideration (collectively “Transaction”). Based on the aforementioned agreement, Shiseido will offer to acquire all of Bare Escentuals’s issued common shares for a total amount of $1.7 billion ($18.2 per share) through the Tender Offer.Shares not tendered in the Tender Offer will be acquired for the same per share consideration pursuant to the merger. After the transaction is completed, Bare Escentuals will continue operations in California, USA as a consolidated subsidiary of Shiseido. This transaction has beenapproved by the Boards of Directors of both Shiseido and Bare Escentuals. The closing of the Tender Offer however is subject to customary regulatory approvals and certain closing conditions. 1.
